DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 9/20/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 22-24 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685).
With respect to claim 17, Ochimizu et al disclose: A LIDAR measuring device [ taught by figure 1 ] for determining the speed of particles in a measuring volume, comprising: a narrowband continuous wave laser light source [ taught by coherent laser light source (1) – page 2 of the translations states, “…In the configuration of this embodiment, a narrow line width DFB semiconductor laser is used as the coherent laser light source 1…” ] that emits light that is coupled into a measuring branch and a reference branch [ optical distributor (5) divides light into a measuring branch and reference branch ]; a transmitting device, wherein the light coupled into the measuring branch is at least partially emitted by the transmitting device in a direction of the measuring volume [ taught by transmission/reception optical system (7) ] in such a way that the emitted light is at least partially scattered and/or reflected by the particles in the measuring volume; a receiver device, wherein at least a part of the scattered and/or reflected light is received by the receiver device and is coherently superimposed with the light leaving the reference branch to form a resulting light beam [ taught by optical mixer (8) ]; a detector to receive the resulting light beam and to generate a detector signal characteristic for the resulting light beam [ taught by light receiver (9) ]; an evaluation unit to determine a speed of the particles in the measuring volume by taking into account the detector signal [ taught by the signal processing unit (10) – page 3 of the translation states, “…The light receiver 9 has a function of converting an optical signal into an electrical signal, and photoelectrically converts the combined optical signal. The photoelectrically converted reception signal is output from the optical unit 50 and input to the signal processing unit 10 having a function of calculating distance and speed…” ]; a control device to vary the frequency of the light emitted by the laser light source [ taught by the frequency modulator (2) ], wherein the evaluation unit is configured to determine the speed of the particles in at least one measuring region of the measuring volume on the basis of a spectral analysis of the detector signal by taking into account a predefined frequency modulation [ page 3 of the translation states, “…The relative speed of the target body 30 can be derived from the Doppler frequency fd, the light speed c, and the light frequency f0 of the light source calculated from Expression (3) by calculating as in Expression (4)…” ].
Ochimizu et al does not explicitly teach that their disclosed LIDAR determines the speed of particles.
However, Kotake et al teaches that it was known at the time of the present application to have used laser radars [ see paragraph [0002] ] to determine the velocity of particles in the atmosphere.
It would have been obvious to have used the device of Ochimizu at al to measure particle speed because Kotake et al taught that this was another useful application for their device.
Claim 31 is rejected by the combination of Ochimizu et al and Kotake et al, as applied to claim 17.
Claim 18 further recites the LIDAR measuring device according to claim 17, wherein the control device changes a current strength of the supply current for the laser light source in order to vary the frequency of the emitted light.
Claim 19 further recites the LIDAR measuring device according to claim 17, wherein the laser light source has a laser diode, wherein an injection current of the laser diode is modified in order to vary the frequency of the emitted light.
The limitations set forth by claims 18 and 19 are taught by page 2 of the translation of Ochimizu et al, which states, “…in the configuration of this embodiment, a narrow line width DFB semiconductor laser is used as the coherent laser light source 1, and a driving current is modulated using a semiconductor laser driving current modulator as the frequency modulator 2, thereby coherent laser light source. 1 is applied with frequency modulation…”
	  Claims 22 and 23 respectively recite:
22. The LIDAR measuring device according to claim 17, the control device of the laser light source impresses an additional signal in such a way that an additional time-linear portion is added to the frequency of the emitted light.
23. The LIDAR measuring device according to claim 22, wherein the time-linear change in the frequency of the emitted light is selected to be large enough that the sign of the difference does not change despite a Doppler shift of the frequency of the received light as compared to the transmitting frequency, said shift being caused by movement of the particles.
Page 3 of the translation states, “…When the target body 30 is moving relatively, the beat frequency of the received signal decreases when the frequency of the coherent laser light source 1 is up-chirped as shown in FIG. 3 due to the Doppler effect corresponding to the relative speed. It increases when down chirping. In this case, the beat frequency f .sub.r depending on the distance and the Doppler frequency f .sub.d depending on the speed are superimposed on the beat frequencies f .sub.1 and f .sub.2 which fluctuate, and there is a relationship as shown in Expression (2). Here, by detecting the spectrum having the maximum frequency at the time of up-chirp and at the time of down-chirp as the frequency of the beat signal, it depends on the beat frequency .sub.fr and the speed depending on the distance based on the equation (2). It can be derived by calculating the Doppler frequency .sub.fd as shown in Equation (3)…”
This subject matter teaches claim 22 because the up-chirp is a first frequency ramp and the down-chirp is an additional frequency ramp – a ramp being a time-linear function.
Claim 23 is taught because the use of an up-chirp and down-chirp removes Doppler ambiguity.
This subject matter teaches claim 33 because chirped signals are time-linear.
This subject matter would have suggested claim 32 to a skilled artisan because the device of Ochimizu et al a pseudo-noise signal cause by a frequency function is created by frequency modulation.
Claim 24 would have been obvious because page 2 of the translation, as cited above, suggests controlling drive current and a skilled artisan would have need to drive voltage up and down to create and up-chirp and down-chirp, as suggested by page 3 of the translation, as cited above.
Claims 20, 21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685), as applied to claim 17 above, and further in view of Brinkenmeyer et al (2015/0301178).
Claims 20 and 21 differ from the combination of Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685), as applied to claim 17, be further reciting:
20. The LIDAR measuring device according to claim 17, wherein the frequency modulation is selected in such a way that the laser light source (1) emits light with a coherence length of from 0.1 to 100 m
21. (New) The LIDAR measuring device according to claim 17, wherein the laser light source (1) emits light with a coherence length of from 1 to 50 m.
Brinkenmeyer et al discloses that it was known before the filing of the present application to design LIDAR systems for measuring the velocity of particle wherein it was desired to use a continuous wave source with a coherence length in the range of 0.1 – 100m [ paragraph [0018] ] – an advantage being improved signal-to-noise ratio.
It would have been obvious to have used a continuous wave source with a coherence range of 0.1 to 100m in the combination of Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685), as applied to claim 17, when seeking to improve signal-to-noise ratio.
Figure 1 of Brinkenmeyer et al shows structural modification required to be used with their continuous wave source, thus being applicable to claims 26-28 and follows:
Claims 26 and 27 are taught by the acousto-optic modulator (12).
Claims 28 is taught by the polarizing element (10).
Claim 29 would have been obvious because paragraph [0003] of Brinkenmeyer et al taught it was desirable to measure wind velocity in front of wind energy installation, thus providing a useful application for the device produced by Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685), as applied to claim 17.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685), as applied to claim 17 above, and further in view of Holton (CN 105452899 A).
Figure 3 of Holton shows that it was known before the filing date of the present application to have mounted LIDAR devices on the spinner of a wind turbine.
It would have been obvious to have mounted the device produced by Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685), as applied to claim 17, in this manner, when seeking to measure a wind field directly impacting a turbine.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685), as applied to claim 17 above, and further in view of Yoshikawa et al (WO 2017187815 A1).
Claim 25 recites:
The LIDAR measuring device according to claim 17, wherein the control device is configured such that the emitted light is pulsed, wherein pulse lengths are selected such that they are longer than what corresponds to the desired spatial resolution, such that the spatial resolution continues to be determined by the frequency modulation of the laser light source.
Page 2 of the translation of Yoshikawa et al states, “…The transmission unit 10 transmits a transmission signal composed of pulsed laser light. For example, in the optical modulator, the transmission unit 10 modulates a long-time pulse output from an external resonator type laser diode (ECLD) with a chirp signal transmitted from the transmitter in the case of the pulse compression method, Are transmitted through an amplifier and a telescope. Note that the predetermined modulation for such a pulse may be any of AM modulation, FM modulation, phase modulation, and the like. For example, the FMCW (Frequency Modulation Continuous Wave) method or the like can be used…”
The abstract teaches that using long modulated pulses can reduce size, weight and power consumption.
It would have been obvious to have modified Ochimizu et al (JP 2013238474 A) in view of Kotake et al (EP 3428685), as applied to claim 17, in accordance with the teachings of Yoshikawa et al, when seeking to reduce size, weight and power consumption, thus producing claim 25.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645